Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered. Claims 1 and 11 have been amended. No claims have been added; Claims 5-10 and 14-20 cancelled. Claims 1-4 and 11-13 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to Claim 1 and 11 to obviate previous objection. The previous objection to claim 1 and 11 is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao hereafter) (US 20210067291 A1) in view of Karjalainen et al. (Karjalainen hereafter) (US 20200366351 A1) and in further view of 3GPP TS 38.331 (TS 38.331 hereafter) (3GPP TS 38.331 V15.1.0 (2018-03)).

Regarding claim 1, Gao teaches, An information determining method, the method comprising: 
receiving, by a terminal device, first configuration information sent by a network device, wherein the first configuration information is used for configuring at least one Channel State Information Reference Signal (CSI-RS) resource group and used for indicating a first offset for the at least one CSI-RS resource group (Gao; At block 530, the network device 110 transmits, to the terminal device 120, a configuration indicating the at least one set of CSI-RS resources and the first offset, Par. 0070), each CSI-RS resource group comprises four CSI-RS resources (Gao; the network device 110 may determine the at least one set of CSI-RS resources by determining a distribution, Par. 0072; the distribution may indicate that the at least one set of CSI-RS resources includes a second resource set with four periodic CSI-RS resources in two consecutive slots, Par. 0074), the at least one CSI-RS resource group is used for determining a first signal, wherein the first signal is an CSI-RS for Tracking, and the first signal occupies two slots  (Gao; the network device 110 determines at least one set of Channel State Information-Reference Signal (CSI-RS) resources for transmitting Tracking Reference Signal (TRS) to the terminal device 120, Par. 0068; four periodic CSI-RS resources in two consecutive slots, Par. 0074); 
receiving, by the terminal device, first indication information (DCI) sent by the network device, wherein the first indication information is used for triggering the terminal device to receive the first signal (Gao; the TRS to be transmitted from the network device 110 to the terminal device 120 may be aperiodic TRS (A-TRS). That is, the transmission of the TRS can be triggered by the network device 110 via trigger signaling, such as, PDCCH carrying DCI, Par. 0044); and 
determining, by the terminal device in response to the first indication information, a first slot n according to the first offset (Gao; the trigger signaling is transmitted in slot N, while the TRS is transmitted in slot N+K, Par. 0045), and determining a second slot n+1 based on the first slot n (Gao; four periodic CSI-RS resources in two consecutive slots, Par. 0074), the first offset being indicative of an offset between a slot at which the first indication information is located and the first slot n, where n is an integer greater than or equal to 0 (Gao; Fig. 3 element “slot N”; the configuration determined by the network device 110 for TRS transmission may indicate the slot offset (such as, K) between a first slot (such as, slot N) to transmit the trigger signaling for enabling the transmission of the TRS and a second slot (such as, slot N+K) to transmit the TRS in the at least one CSI-RS resource set, Par. 0045); and 
receiving, by the terminal device according to the at least one CSI-RS resource group, the first signal on the first slot n and the second slot n+1, wherein first two CSI-RS resources of the four CSI-RS resources are in the first slot n and latter two CSI-RS resources of the four CSI-RS resources are in the second slot n+1 (Gao; for two slot pattern, two CSI-RS resource sets each with two periodic CSI-RS resources in one slot may be configured for TRS transmission. In this case, one DCI can trigger both of the two CSI-RS resource sets. The slot offset for A -TRS can be determined on basis of at least one of the two CSI-RS resource sets. For example, assume that the slot offset determined for one of the two CSI-RS resource sets is m and the slot offset determined for the other of the two CSI-RS resource sets is p. In some embodiments, p=m+1, Par. 0051).  
Although Gao teaches in claim 8 that the CSI-RS for tracking is aperiodic, but fails to explicitly teach, 
the first signal is an Aperiodic CSI-RS for Tracking;
according to a position sequence of the four CSI-RS resources in the first configuration information of the at least one CSI-RS resource group, wherein the first configuration information is radio resource control (RRC) signaling, the position sequence of the four CSI-RS resources in the RRC signaling is that a first CSI-RS resource is prior to a third CSI-RS resource and a fourth CSI-RS resource, and a second CSI-RS resource is prior to the third CSI-RS resource and the fourth CSI-RS resource.
However, in the same field of endeavor, Karjalainen teaches, 
the first signal is an Aperiodic CSI-RS for Tracking (Karjalainen; resources for 1-set of aperiodic (AP) CSI-RS resources for TRS functionality, Par. 0024);
according to a position sequence of the four CSI-RS resources in the first configuration information of the at least one CSI-RS resource group, wherein the first configuration information is radio resource control (RRC) signaling (Karjalainen; the method of FIG. 5a may include, at 500, defining an information element as a part of CSI-RS resource or resource set definition to indicate, to a UE, the CSI-RS resource(s) … to be used for TRS purposes … the defining 500 may include defining a TRS information parameter, e.g., via RRC signaling, that includes one or more information elements, Par. 0073), the position sequence of the four CSI-RS resources in the RRC signaling is that a first CSI-RS resource is prior to a third CSI-RS resource and a fourth CSI-RS resource, and a second CSI-RS resource is prior to the third CSI-RS resource and the fourth CSI-RS resource (Karjalainen; TRS may be configured as one-port channel state information reference signal (CSI-RS) resource(s) with the following parameters: TRS burst length is 2 consecutive slots; two TRS symbols in each TRS slot; TRS symbols may have the same symbol positions according to one of several options (e.g., configured by RRC) - in option 1 positions may be symbol 4 and 8 (symbol index starts from 0), Par. 0034 [Note that CSI-RS1st and CSI-RS2nd in a slot (symbol position 4 and 8) will come prior to CSI-RS3rd and CSI-RS4th in the next slot (symbol position 4 and 8) and slots are consecutive]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gao to include the use of information element as taught by Karjalainen in order to configure CSI-RS resource(s) to be used for TRS purposes (Karjalainen; Par. 0038).
Although Gao-Karjalainen teaches information elements, but fails to explicitly teach information elements include offset. 
However, in the same field of endeavor, TS 38.331 teaches in pg 122 
“-- Offset X between the slot containing the DCI that triggers a set of aperiodic NZP CSI-RS resources and the slot in which the
-- CSI-RS resource set is transmitted
…
aperiodicTriggeringOffset”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gao-Karjalainen to include the use of information element structure as taught by TS 38.331 in order to configure offset (TS 38.331; pg 122).

Regarding claim 11, Gao teaches, A terminal device, comprising: 
a transceiver, configured to receive first configuration information sent by a network device, wherein the first configuration information is used for configuring at least one Channel State Information Reference Signal (CSI-RS) resource group and used for indicating a first offset for the at least one CSI-RS resource group (Gao; At block 530, the network device 110 transmits, to the terminal device 120, a configuration indicating the at least one set of CSI-RS resources and the first offset, Par. 0070), each CSI-RS resource group comprises four CSI-RS resources (Gao; the network device 110 may determine the at least one set of CSI-RS resources by determining a distribution, Par. 0072; the distribution may indicate that the at least one set of CSI-RS resources includes a second resource set with four periodic CSI-RS resources in two consecutive slots, Par. 0074), the at least one CSI-RS resource group is used for determining a first signal, wherein the first signal is an CSI-RS for Tracking, and the first signal occupies two slots (Gao; the network device 110 determines at least one set of Channel State Information-Reference Signal (CSI-RS) resources for transmitting Tracking Reference Signal (TRS) to the terminal device 120, Par. 0068; four periodic CSI-RS resources in two consecutive slots, Par. 0074), 
wherein the transceiver is further configured to receive first indication information sent by the network device, the first indication information is used for triggering the terminal device to receive the first signal (Gao; the TRS to be transmitted from the network device 110 to the terminal device 120 may be aperiodic TRS (A-TRS). That is, the transmission of the TRS can be triggered by the network device 110 via trigger signaling, such as, PDCCH carrying DCI, Par. 0044); and 
the transceiver is further configured determine, in response to the first indication information, a first slot n according to the first offset (Gao; the trigger signaling is transmitted in slot N, while the TRS is transmitted in slot N+K, Par. 0045), determine a second slot n+1 based on the first slot n, where n is an integer greater than or equal to 0 (Gao; four periodic CSI-RS resources in two consecutive slots, Par. 0074), the first offset being indicative of an offset between a slot at which the first indication information is located and the first slot n (Gao; the configuration determined by the network device 110 for TRS transmission may indicate the slot offset (such as, K) between a first slot (such as, slot N) to transmit the trigger signaling for enabling the transmission of the TRS and a second slot (such as, slot N+K) to transmit the TRS in the at least one CSI-RS resource set, Par. 0045), and 
receive, according to the at least one CSI-RS resource group, the first signal on the first slot n and the second slot n+1, wherein first two CSI-RS resources of the four CSI-RS resources are in the first slot n and latter two CSI-RS resources of the four CSI-RS resources are in the second slot n+1 (Gao; for two slot pattern, two CSI-RS resource sets each with two periodic CSI-RS resources in one slot may be configured for TRS transmission. In this case, one DCI can trigger both of the two CSI-RS resource sets. The slot offset for A -TRS can be determined on basis of at least one of the two CSI-RS resource sets. For example, assume that the slot offset determined for one of the two CSI-RS resource sets is m and the slot offset determined for the other of the two CSI-RS resource sets is p. In some embodiments, p=m+1, Par. 0051).
Although Gao teaches in claim 8 that the CSI-RS for tracking is aperiodic, but fails to explicitly teach, 
the first signal is an Aperiodic CSI-RS for Tracking;
according to a position sequence of the four CSI-RS resources in the first configuration information of the at least one CSI-RS resource group, wherein the first configuration information is radio resource control (RRC) signaling, the position sequence of the four CSI-RS resources in the RRC signaling is that a first CSI-RS resource is prior to a third CSI-RS resource and a fourth CSI-RS resource, and a second CSI-RS resource is prior to the third CSI-RS resource and the fourth CSI-RS resource.
However, in the same field of endeavor, Karjalainen teaches, 
the first signal is an Aperiodic CSI-RS for Tracking (Karjalainen; resources for 1-set of aperiodic (AP) CSI-RS resources for TRS functionality, Par. 0024);
according to a position sequence of the four CSI-RS resources in the first configuration information of the at least one CSI-RS resource group, wherein the first configuration information is radio resource control (RRC) signaling (Karjalainen; the method of FIG. 5a may include, at 500, defining an information element as a part of CSI-RS resource or resource set definition to indicate, to a UE, the CSI-RS resource(s) … to be used for TRS purposes … the defining 500 may include defining a TRS information parameter, e.g., via RRC signaling, that includes one or more information elements, Par. 0073), the position sequence of the four CSI-RS resources in the RRC signaling is that a first CSI-RS resource is prior to a third CSI-RS resource and a fourth CSI-RS resource, and a second CSI-RS resource is prior to the third CSI-RS resource and the fourth CSI-RS resource (Karjalainen; TRS may be configured as one-port channel state information reference signal (CSI-RS) resource(s) with the following parameters: TRS burst length is 2 consecutive slots; two TRS symbols in each TRS slot; TRS symbols may have the same symbol positions according to one of several options (e.g., configured by RRC) - in option 1 positions may be symbol 4 and 8 (symbol index starts from 0), Par. 0034 [Note that CSI-RS1st and CSI-RS2nd in a slot (symbol position 4 and 8) will come prior to CSI-RS3rd and CSI-RS4th in the next slot (symbol position 4 and 8) and slots are consecutive]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gao to include the use of information element as taught by Karjalainen in order to configure CSI-RS resource(s) to be used for TRS purposes (Karjalainen; Par. 0038).
Although Gao-Karjalainen teaches information elements, but fails to explicitly teach information elements include offset. 
However, in the same field of endeavor, TS 38.331 teaches in pg 122 
“-- Offset X between the slot containing the DCI that triggers a set of aperiodic NZP CSI-RS resources and the slot in which the
…
aperiodicTriggeringOffset”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gao-Karjalainen to include the use of information element structure as taught by TS 38.331 in order to configure offset (TS 38.331; pg 122).

Regarding claim 2, Gao-Karjalainen-TS 38.331 teaches, The method according to claim 1, wherein the terminal device uses the first signal for tracking or synchronization of at least one of timing and frequency (Gao; CSI-RS for time-frequency tracking is also referred to as " TRS”, Par. 0036).  

Regarding claim 3 and claim 12, Gao-Karjalainen-TS 38.331 teaches, The method according to claim 1 and The terminal device according to claim 11 respectively, wherein the first configuration information is further used for configuring a first indication parameter corresponding to the at least one CSI-RS resource group, the first indication parameter is used for indicating use of the at least one CSI-RS resource group (Gao; the at least one CSI-RS resource set may be configured with higher layer parameter TRS-Info to indicate that the at least one CSI-RS resource set can be used for TRS transmission, Par. 0042).  

Regarding claim 4 and claim 13, Gao-Karjalainen-TS 38.331 teaches, The method according to claim 3 and The terminal device according to claim 12 respectively, wherein the first indication parameter is a parameter trs-Info (Gao; the at least one CSI-RS resource set may be configured with higher layer parameter TRS-Info, Par. 0042).  
  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416